       Case 1:20-cv-00288-DAD-BAM Document 63 Filed 03/04/21 Page 1 of 6



1
2
3                                UNITED STATES DISTRICT COURT
4
                                   EASTERN DISTRICT OF CALIFORNIA
5
     WENDELL TRAYVON MARTIN,                        Case No. 1:20-cv-00288-DAD-BAM
6    deceased, by and through RAYMOND
     MARTIN, as Successor in Interest; and          SCHEDULING CONFERENCE ORDER
7    RAYMOND MARTIN, individually,
                                                    Amendment
8                  Plaintiffs,
                                                    to Pleadings:          April 19, 2021
9           v.
                                                    Initial Disclosure:    April 16, 2021
10   COUNTY OF KINGS, et al.,
                                                    Expert Disclosure:     July 1, 2022
11               Defendants.
     ________________________________/
                                                    Supplemental
12
                                                    Expert Disclosure:     August 1, 2022
13
                                                    Non-expert
14                                                  Discovery Cutoff:      May 20, 2022
15                                                  Expert
16                                                  Discovery Cutoff:      September 9, 2022

17                                                  Mid-Discovery
                                                    Status Conference:     November 15, 2021
18                                                                         9:00 a.m.
19                                                                         Courtroom 8 (BAM)

20                                                  Pretrial Motion
                                                    Filing Deadline:       November 4, 2022
21
                                                    Pretrial Conference:   June 19, 2023
22
                                                                           1:30 p.m.
23                                                                         Courtroom 5 (DAD)

24
25
26          This Court conducted a scheduling conference by video conference on March 4, 2021. Counsel
27   Stewart Katz appeared by video conference on behalf of Plaintiffs Wendell Trayvon Martin, deceased,
28   by and through Raymond Martin, as Successor in Interest; and Raymond Martin, individually. Counsel
                                                      1
          Case 1:20-cv-00288-DAD-BAM Document 63 Filed 03/04/21 Page 2 of 6



1    James Arendt appeared by video conference on behalf of Defendants County of Kings, David

2    Robinson, Kim Pedreiro, Humberto Hernandez, Brian Davis, Craig Houston, Ruben Gonzalez, Brianna

3    Brooks, Emmanuel Diaz and Patrick Fowler. Counsel Mark Berry appeared by video conference on

4    behalf of Defendants Robert Vasquez, Marya Razo, Joshua Cota and Rodolfo Bejarano. Counsel Paul

5    Cardinale appeared by video conference on behalf of Defendants NaphCare, Inc., NaphCare U.S., Inc.,

6    Alan Aguilar, Tiffany Mendonca, Alicia Clarke and Jeffrey Alvarez. Based on the Joint Scheduling

7    Report submitted by the parties, and pursuant to Federal Rule of Civil Procedure 16(b), this Court sets a

8    schedule for this action.

9    1.       Current Status of Consent to the Magistrate Judge Jurisdiction

10            Pursuant to 28 U.S.C. § 636(c), the parties have not consented to conduct all further

11   proceedings in this case, including trial, before the Honorable Barbara A. McAuliffe, U.S. Magistrate

12   Judge.

13   2.       Amendment to the Parties’ Pleadings

14            All stipulated amendments or motions to amend shall be filed by April 19, 2021.

15   3.       F.R.Civ.P. 26(a)(1) Initial Disclosures

16            Initial disclosures shall be completed by April 16, 2021.

17   4.       Discovery Cutoffs and Limits

18            Initial expert witness disclosures by any party shall be served no later than July 1, 2022.

19   Supplemental expert witness disclosures by any party shall be served no later than August 1, 2022.

20   Such disclosures must be made pursuant to F.R.Civ.P. 26(a)(2)(A) and (B) and shall include all

21   information required thereunder.       In addition, F.R.Civ.P. 26(b)(4) and F.R.Civ.P. 26(e) shall

22   specifically apply to all discovery relating to expert witnesses and their opinions. Each expert witness

23   must be prepared fully to be examined on all subjects and opinions included in the designations.

24   Failure to comply with these requirements will result in the imposition of appropriate sanctions, which

25   may include the preclusion of testimony or other evidence offered through the expert witness. In

26   particular, this Court will enforce preclusion of testimony or other evidence if F.R.Civ.P. 26(e) is not

27   strictly complied with.

28            All non-expert discovery, including motions to compel, shall be completed no later than May

                                                          2
          Case 1:20-cv-00288-DAD-BAM Document 63 Filed 03/04/21 Page 3 of 6



1    20, 2022.    All expert discovery, including motions to compel, shall be completed no later than

2    September 9, 2022. Compliance with these discovery cutoffs requires motions to compel be filed and

3    heard sufficiently in advance of the cutoff so that the Court may grant effective relief within the allotted

4    discovery time. A parties’ failure to have a discovery dispute heard sufficiently in advance of the

5    discovery cutoff may result in denial of the motion as untimely.

6    5.      Mid-Discovery Status Conference

7            The Court sets a mid-discovery status conference for November 15, 2021, at 9:00 AM in

8    Courtroom 8 (BAM) before Magistrate Judge Barbara A. McAuliffe.

9    6.      Pretrial Motion Schedule

10           All pre-trial motions, both dispositive and non-dispositive (except motions to compel, addressed

11   above), shall be served and filed on or before November 4, 2022. Non-dispositive motions are heard

12   on Fridays at 9:00 a.m., before the Honorable Barbara A. McAuliffe, United States Magistrate Judge, in

13   Courtroom 8. Before scheduling such motions, the parties shall comply with Local Rule 230 or Local

14   Rule 251.

15           Counsel must comply with Local Rule 251 with respect to discovery disputes or the motion will

16   be denied without prejudice and dropped from calendar.           In addition to filing a joint statement

17   electronically, a copy of the joint statement shall also be sent Judge McAuliffe’s chambers by email to

18   bamorders@caed.uscourts.gov. Counsel for the parties are additionally required to conduct at least one

19   telephonic or in person conference as part of their obligations to met and confer in good faith to

20   resolve their discovery dispute prior to seeking judicial intervention. The parties are further cautioned

21   that boilerplate objections to written discovery will be summarily denied.

22           Upon stipulation of the parties, Judge McAuliffe will resolve discovery disputes by informal

23   telephonic conference outside the formal procedures of the Local Rules and Federal Rules of Civil

24   Procedure governing noticed motions to compel. The procedures for requesting an informal telephonic

25   conference are set forth in Judge McAuliffe’s Case Management Procedures located on the Court’s

26   website, http://www.caed.uscourts.gov. If the parties stipulate to an informal ruling on a discovery

27   dispute that arises during a deposition, they may request an informal ruling during the deposition by

28   contacting Judge McAuliffe’s Courtroom Deputy, Esther Valdez, by telephone at (559) 499-5788.

                                                          3
          Case 1:20-cv-00288-DAD-BAM Document 63 Filed 03/04/21 Page 4 of 6



1             The parties are advised that unless prior leave of the Court is obtained, all moving and

2    opposition briefs or legal memorandum in civil cases before Judge McAuliffe shall not exceed twenty-

3    five (25) pages. Reply briefs by the moving party shall not exceed ten (10) pages. These page

4    limitations do not include exhibits. Briefs that exceed this page limitation, or are sought to be filed

5    without leave, may not be considered by the Court.

6             Counsel or pro se parties may appear and argue non-dispositive motions before Judge

7    McAuliffe by telephone by dialing the court’s teleconference line at (877) 411-9748 and entering

8    access code 3219139, provided they indicate their intent to appear telephonically on their pleadings or

9    by email to evaldez@caed.uscourts.gov at least one week prior to the hearing.

10            All dispositive motions must be filed no later than November 22, 2022, with oppositions due no

11   later than December 2, 2022, and replies, if any, due no later than December 16, 2022.

12                        Motions for Summary Judgment or Summary Adjudication

13            Prior to filing a motion for summary judgment or motion for summary adjudication the parties

14   are ORDERED to meet, in person or by telephone, and confer to discuss the issues to be raised in the

15   motion.

16            The purpose of meeting shall be to: 1) avoid filing motions for summary judgment where a

17   question of fact exists; 2) determine whether the respondent agrees that the motion has merit in whole

18   or in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4) narrow the

19   issues for review by the court; 5) explore the possibility of settlement before the parties incur the

20   expense of briefing a summary judgment motion; and 6) to arrive at a joint statement of undisputed

21   facts.

22            The moving party shall initiate the meeting and provide a draft of the joint statement of

23   undisputed facts. In addition to the requirements of Local Rule 260, the moving party shall file a joint

24   statement of undisputed facts.

25            In the notice of motion, the moving party shall certify that the parties have met and conferred as

26   ordered above and set forth a statement of good cause for the failure to meet and confer.

27   7.       Mandatory Settlement Conference

28            District Judge Dale A. Drozd requires the parties to pursue settlement by private mediation, a

                                                          4
          Case 1:20-cv-00288-DAD-BAM Document 63 Filed 03/04/21 Page 5 of 6



1    settlement conference with the Court, or other formal dispute resolution processes before the case may

2    proceed to trial. A Settlement Conference has not been scheduled. The parties may contact Courtroom

3    Deputy Esther Valdez at (559) 499-5788 to schedule a settlement conference.                If a settlement

4    conference is set, the parties are advised that unless otherwise permitted in advance by the Court, the

5    attorneys who will try the case shall appear at the settlement conference with the parties and the person

6    or persons having full authority to negotiate and settle the case, on any terms, at the conference.

7    8.      Pretrial Conference

8            This Court sets a pretrial conference for June 19, 2023, at 1:30 p.m. in Courtroom 5 and will

9    be heard before the Honorable Dale A. Drozd, United States District Judge. The parties are directed to

10   file a joint pretrial statement which complies with the requirements of this Court’s Local Rule 281. In

11   addition, the joint pretrial statement should include a brief factual summary and an agreed upon neutral

12   statement of the case. An additional copy of the joint pretrial statement, carefully prepared and

13   executed by all counsel, shall be electronically filed in CM/ECF and shall be e-mailed in Microsoft

14   Word format to dadorders@caed.uscourts.gov.

15           The parties’ attention is directed to this Court’s Local Rules 281 and 282. The parties must

16   identify all exhibits and witnesses, including those for rebuttal and/or impeachment purposes. No

17   exhibit or witness other than those listed in the joint pretrial statement and included in the Pretrial

18   Order may be used at trial. This Court will insist upon strict compliance with those rules.

19           At the pretrial conference, the Court will set deadlines, among others, to file motions in limine,

20   final witness lists, exhibits, jury instructions, objections, and other trial documents.

21   9.      Trial

22           Pursuant to the Standing Order in Light of Ongoing Judicial Emergency in the Eastern District

23   of California (Doc. 8-2), no trial date is scheduled in this civil action. Any party that believes exigent

24   or extraordinary circumstances justify an exception to the Standing Order in their case may file a

25   motion seeking the setting of a trial date. Such motions shall not exceed five pages in length and must

26   establish truly extraordinary circumstances. Even where such a showing is made, the parties are

27   forewarned that the District Judge may simply be unable to accommodate them in the light of the

28   court’s criminal caseload. (Doc. 8-2 at 4, n. 6.)

                                                           5
       Case 1:20-cv-00288-DAD-BAM Document 63 Filed 03/04/21 Page 6 of 6



1    10.      Effect of This Order

2             This order represents the best estimate of the court and counsel as to the agenda most suitable to

3    dispose of this case. The trial date reserved is specifically reserved for this case. If the parties

4    determine at any time that the schedule outlined in this order cannot be met, counsel are ordered to

5    notify the court immediately of that fact so that adjustments may be made, either by stipulation or by

6    subsequent status conference.

7             The dates set in this Order are considered to be firm and will not be modified absent a

8    showing of good cause even if the request to modify is made by stipulation.                   Stipulations

9    extending the deadlines contained herein will not be considered unless they are accompanied by

10   affidavits or declarations, and where appropriate, attached exhibits, which establish good cause

11   for granting the relief requested.

12            The failure to comply with this order may result in the imposition of sanctions.

13
14   IT IS SO ORDERED.

15
           Dated:   March 4, 2021                              /s/ Barbara   A. McAuliffe            _
16                                                      UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28

                                                          6
